PER CURIAM.
This cause came on to be heard on the motion of the respondents to dismiss a petition for certiorari on the ground that the order appealed from is not a final one but one interlocutory in nature and therefore not subject to review in this Court by cer-tiorari. Upon consideration of said motion it is
Ordered that the same be and is hereby granted and these proceedings are hereby dismissed but specifically without prejudice to either party to raise all questions presented to and decided by the full commission in any subsequent review by the full commission or this Court.
It is so ordered.
ROBERTS, C. J., and THOMAS, HOBSON, DREW and THORNAL, JJ., concur.